COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-199-CR
 
JAMES LEIGH WAND           
           
           
           
           
APPELLANT
V.
THE STATE OF TEXAS           
           
           
           
           
STATE
------------
FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
------------
MEMORANDUM OPINION(1)
------------
James Leigh Wand appeals his conviction, following his plea of guilty, of the
offense of burglary of a habitation. The trial court, finding that Wand had two
prior commitments to the Texas Department of Criminal Justice, Institutional
Division, based on three prior felony convictions, assessed Wand's punishment at
forty years in the Texas Department of Criminal Justice, Institutional Division.
Wand contends in a single point that the trial court abused its discretion in
assessing his punishment.
We conclude the trial court did not abuse its discretion in assessing Wand's
punishment, because the sentence was within the statutory range of punishment
and there was some evidence, including Wand's prior convictions of burglary of a
habitation and aggravated assault on a peace officer, supporting the decision. See
Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim. App. 1984). Wand
relies upon the holding in Jackson that there must be some evidence to
support the trial court's assessment of punishment, but he presents no authority
to support his conclusion that the trial court in this case abused its
discretion in assessing his punishment simply on the basis that he accepted
responsibility for his commission of the offense. We overrule Wand's single
point.
The judgment is affirmed.
 
                                                           
PER CURIAM
 
PANEL F: DAY and LIVINGSTON, JJ.; and JOHN HILL, J. (Retired, Sitting by
Assignment).
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: April 17, 2003

1. See Tex. R. App. P. 47.4.